NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ANGELO LENA,                            No. 17-16367

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01036-LJO-SKO

 v.
                                                MEMORANDUM*
PEOPLE OF THE STATE OF
CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      California state prisoner Michael Angelo Lena appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2002) (dismissal for failure to comply with a court order); Al-Torki v.

Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996) (dismissal for failure to prosecute).

We affirm.

      The district court did not abuse its discretion by dismissing Lena’s action for

failure to prosecute because Lena failed to respond to the district court’s order

denying reconsideration of the screening order and requiring Lena to file an

amended complaint or proceed only on the cognizable First Amendment and

Eighth Amendment claims. See Edwards v. Marin Park, Inc., 356 F.3d 1058,

1064-65 (9th Cir. 2004) (“The failure of the plaintiff eventually to respond to the

court’s ultimatum—either by amending the complaint or by indicating to the court

that [he] will not do so—is properly met with the sanction of a Rule 41(b)

dismissal.”); Al-Torki, 78 F.3d at 1384 (discussing the five factors for determining

whether to dismiss under Fed. R. Civ. P. 41(b) for failure to prosecute).

      Because we affirm the district court’s dismissal of Lena’s action for failure

to prosecute, we do not consider his arguments challenging the district court’s

screening order. See id. at 1386 (“[I]nterlocutory orders, generally appealable after

final judgment, are not appealable after a dismissal for failure to prosecute,

whether the failure to prosecute is purposeful or is a result of negligence or

mistake.” (citation and internal quotation marks omitted)).

      We do not consider Lena’s renewed motion to appoint pro bono counsel set


                                          2                                      17-16367
forth in his opening brief. In Docket Entry No. 11, this court denied Lena’s motion

for appointment of counsel and ordered that no motions for reconsideration,

clarification, or modification of the denial shall be filed or entertained.

      Lena’s request that his case be transferred to the Northern District of

California, set forth in his opening brief, is denied.

      AFFIRMED.




                                           3                                    17-16367